Name: 96/456/EC: Commission Decision of 22 July 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  health;  cooperation policy;  trade
 Date Published: 1996-07-27

 Avis juridique important|31996D045696/456/EC: Commission Decision of 22 July 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries (Text with EEA relevance) Official Journal L 188 , 27/07/1996 P. 0052 - 0052COMMISSION DECISION of 22 July 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from third countries (Text with EEA relevance) (96/456/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Comunity trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2) and in particular Article 11 (1) thereof,Whereas Commission Decision 94/984/EC (3), as last amended by Decision 96/298/EC (4), established the animal health conditions and the veterinary certificates for imports of fresh poultrymeat from third countries;Whereas information received from Israel has shown that this country will comply, from 1 October 1996 with the requirements of model A in respect of all categories of poultrymeat; whereas, it is therefore possible to amend Decision 94/984/EC accordingly;Whereas it is also necessary to review the provisions relating to China, following an on-the-spot inspection carried out by the Commission services; whereas this inspection revealed that certification provided was inaccurate and inadequate; whereas a certain delay should be provided for this suspension to come into force to enable the competent authorities in the Member States to implement this Decision and to allow importation of consignments shipped before the date of entry into force of this Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Annex I of Commission Decision 94/984/EC,(a) footnote 3 is replaced by the following:'(3) Importation suspended as from 1 August 1996`;(b) from 1 October 1996, in the line referring to Israel, footnote (4) is deleted;(c) from 1 October 1996, footnote (4) is replaced by the following:'(4) Goose and duck liver only`.Article 2 This Decision shall apply from 1 August 1996.However, for a period of 60 days following the day of application of this Decision, the Member States shall authorize the importation of fresh poultry meat from China which was produced and certified in accordance with the provisions in force before that day.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 378, 31. 12. 1994, p. 11.(4) OJ No L 114, 8. 5. 1996, p. 33.